Title: To George Washington from Colonel George Gibson, 2 March 1778
From: Gibson, George
To: Washington, George



May it please Your Exy
Lancaster [Pa.] 2d March 1778

I had the Honor of writing to Your Excelly the 22d ultimo in which I inform’d Your Excelly I had recd a letter from the Board of War with directions respecting 7 Waggon loads of Cloathing that were on the road from York to this place, since which the Waggons arrived, the directions from the Honble the Board of War have been fully comply’d

wth except sending the Goods to Camp, Three of the Waggons that brought the Cloathing to this place were impressed, the other four are Continental property, the horses belonging to the whole are so emaciated as to be Scarce able to dragg the empty waggons Immediately after the arrival of these Waggons, I made application to the D.Q.M.G. at this place for four Waggons two days after he informed me that he had waited on the Honble the Supreme Executive council of this state & that no Waggons cou’d be had, Yesterday I wrote him a note the Copy of which this answer I do myself the honor to transmit Your Excelly as well to Exculpate myself from Blame on accot of the detention of those articles at this place as to inform Your Excy of the Waggon departmt in this County & to Know how I am to Conduct myself in future when the Service waggons shou’d any future exigency require an immediate supply I am sure they cannot be procured agreeable to the present mode of procuring them in time to answer the demand—Having heard that Your Excy had given directions to the Clothier General to procure some Blue & Buff Cloth—have packed up 20 yds of each of these Articles together with All the Gilt Buttons that came wth those Goods in Case directed for Your Excy I cou’d wish they were of a Better Quality; however I have compared the Cloth with several pieces deem’d of the best Quality; that sent your Excy certainly has the preferance, that the Almighty may give You health to wear out this & many more pieces of Cloth is the Sincere prayer Of Your Excellys Obedt Humble Servt

Geo: Gibson


The Waggons that carry the Goods have been procured from some Forage Waggons kept here for supplying the Continentl horses at this Place.

